DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/2/2021 has been entered.
The objections over the Claims and Drawings presented in the Office Action mailed 3/2/2021 have been withdrawn based on the related discussion found in the Remarks filed 6/2/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Borchers (US 2010/0208322) in view of Minamoto et al. (US 6,122,089).
With regards to Claim 1, Borchers discloses a light-emitting module comprising: a reflection unit; and a light source unit configured to emit light to the reflection unit (comprising the light source mitting light [181], see paragraphs 21 and Figure 1), wherein the reflection unit comprises: a first pole magnet and a second pole magnet (comprising the magnet of module [140] disposed on a distal side of the module [140], and the magnet of module [140] disposed on an opposite distal side of the module [140], see paragraph 16 and 17 and Figure 1), facing each other while being spaced apart from each other (see Figures 1 and 2; element [120] is substantially a wire); a plate [130], along an edge of which a wire [120] is disposed (see paragraph 16 and Figure 1), the plate [130] being disposed between the first pole magnet and the second pole magnet (see Figure 1); a reflection surface disposed on an upper surface of the plate [130] (see paragraph 21 and Figure 2; plate [130] is a mirror, which substantially reflects input beam [181]); a plurality of elastic members (comprising the members [413,414,423,424] disposed on a lower surface of the plate [130] (see paragraph 23 and Figures 1 and 4B), and wherein: the light source unit is configured to emit light to the reflection surface (see paragraph 21 and Figure 1), the plurality of elastic members [413,414,423,424] is disposed parallel to each other in a direction [490] intersecting a direction of a magnetic flux generated by the first pole magnet and the second pole magnet (see paragraphs 23 and 25 and Figures 1, 2, and 4B; the plurality of elastic members [413,414,423,424] are disposed to extend from a base member [411] or [421], which are substantially parallel to each other in the direction [490]), the plurality of elastic members [413,414,423,424] extends vertically (see paragraph 23 and Figures 1 and 4B; each elastic member [413,414,423,424] extends in a vertical direction from a base), and the plurality of elastic members [413,414,423,424] does not overlap with each other in the direction of the magnetic flux generated by the first pole magnet and the second pole magnet (see paragraph 25 and Figures 1 and 4B; the elastic members [413,414,423,424] are spatially interleaved to form a criss-cross pattern and therefore substantially do not overlap with each other in the direction of magnetic flux generated by the first pole magnet and second pole magnet).
Borchers does not explicitly disclose the wire is disposed in multiple turns in one direction along the edge of the plate.
Minamoto et al. teaches a plate [101], along an edge of which a wire [104] is disposed in a multiple number of turns in one direction (see column 5 lines 61-67 and column 6 lines 1-5 and Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Borchers to include a wire is disposed in multiple turns in one direction along the edge of the plate as taught by Minamoto et al. One would have been motivated to do so in order to include a material of low resistivity and raise the driving force of the plate and make the deflection angle large (see Minamoto et al. column 6 lines 1-5).

With regards to Claim 2, Borchers and Minamoto et al. disclose the light-emitting module as discussed above with regards to Claim 1.
Borchers further discloses a driving unit configured to supply current to the wire [120], wherein the driving unit is configured to alternately change a direction of the current (see paragraphs 2 and 18).

With regards to Claim 3, Borchers and Minamoto et al. disclose the light-emitting module as discussed above with regards to Claim 2.
Borchers further discloses wherein the plurality of elastic members [413,414,423,424] is configured to support the plate [130] and allow vibration of the plate [130] (see paragraphs 16, 18, and 21 and Figure 1).

With regards to Claim 4, Borchers and Minamoto et al. disclose the light-emitting module as discussed above with regards to Claim 3.
Borchers further discloses the plate [130] is configured to vibrate in a seesaw motion with respect to a position of the plurality of elastic members [413,414,423,424] based on an alternate change in the direction of the current by the driving unit (see paragraphs 18 and 21 and Figure 1).

With regards to Claim 5, Borchers and Minamoto et al. disclose the light-emitting module as discussed above with regards to Claim 4.
Borchers further discloses light emitted from the light source unit is reflected by the reflection surface and is projected in a manner of reciprocating in a lateral direction in response to vibration of the plate [130] (see paragraph 21 and Figure 1).

With regards to Claim 6, Borchers and Minamoto et al. disclose the light-emitting module as discussed above with regards to Claim 5.
Borchers further discloses the direction in which the plurality of elastic members is disposed parallel to each other is parallel to an axis [490] of the seesaw motion (see paragraphs 17 and 23 and Figures 1, 2, and 4B).

With regards to Claim 7, Borchers and Minamoto et al. disclose the light-emitting module as discussed above with regards to Claim 3.
Borchers does not explicitly disclose the wire extends from the driving unit and is connected to the plate via the plurality of elastic members. However, Borchers does disclose an electrical connection between the elastic member portions [410,420] and the wire [120] in order to provide current flow from a driving unit to reduce added materials and the mass of the light-emitting module (see Borchers paragraph 25 and Figure 4B). Therefore, one of ordinary skill in the art would be able to form the wire such that it extends from the driving unit and is connected to the plate via the plurality of elastic members in order to provide current flow to tilt the plate from the driving unit to reduce added materials and the mass of the light-emitting module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Borchers to include the wire extends from the driving unit and is connected to the plate via the plurality of elastic members. One would have been motivated to do so in order to provide current flow to tilt the plate from the driving unit to reduce added materials and the mass of the light-emitting module (see Borchers paragraph 25).

With regards to Claim 8, Borchers and Minamoto et al. disclose the light-emitting module as discussed above with regards to Claim 1.
Borchers further discloses when current is supplied to the wire, force is exerted on a first side portion of the plate that is adjacent to the first pole magnet in a first direction that intersects a direction of the current and a magnetic flux flowing direction between the first pole magnet and the second pole magnet, and force is exerted on a second side portion of the plate that is adjacent to the second pole magnet in a second direction that is opposite to the first direction (see paragraphs 16 and 18 and Figure 1).

With regards to Claim 9, Borchers and Minamoto et al. disclose the light-emitting module as discussed above with regards to Claim 1.
Borchers does not disclose the wire diverges from one end thereof into two pieces, and wherein the two pieces of the wire extend from different points of the edge of the plate so as to form a same number of turns as each other in the one direction along the edge of the plate, and converge at an opposite end of the wire.
Minamoto et al. teaches the wire [104] diverges from one end thereof (comprising the upper end of wire coil [104] at aside nearest portions [105], see Figure 1) into two pieces (comprising the pieces connected at each respective portion [105], see Figure 1), and wherein the two pieces of the wire extend from different points of the edge of the plate [101] so as to form a same number of turns as each other in the one direction along the edge of the plate [101], and converge at an opposite end of the wire [104] (comprising the end opposite the portions [105], see column 5 lines 52-60 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Borchers to include the wire diverges from one end thereof into two pieces, and wherein the two pieces of the wire extend from different points of the edge of the plate so as to form a same number of turns as each other in the one direction along the edge of the plate, and converge at an opposite end of the wire as taught by Minamoto et al. One would have been motivated to do so in order to provide connection to electrode pads (see Minamoto et al. column 7 lines 38-50).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Borchers (US 2010/0208322) as modified by Minamoto et al. (US 6,122,089), further in view of Yagi et al. (US 2009/0015388).
With regards to Claim 10, Borchers and Minamoto et al. disclose the light-emitting module as discussed above with regards to Claim 2.
Borchers does not disclose a control unit configured to determine at least one of an on/off pattern of the light source unit or a period at which the driving unit alternately changes the direction of the current.
Yagi et al. teaches a control unit [8] configured to determine at least one of an on/off pattern of the light source unit or a period at which the driving unit alternately changes the direction of the current (see paragraphs 32 and 34-35 and Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Borchers to include a control unit configured to determine at least one of an on/off pattern of the light source unit or a period at which the driving unit alternately changes the direction of the current as taught by Yagi et al. One would have been motivated to do so in order to provide an illumination in response to an environmental condition (see Yagi et al. paragraphs 34 and 35).

With regards to Claim 11, Borchers, Minamoto et al., and Yagi et al. disclose the light-emitting module as discussed above with regards to Claim 10.
Borchers does not disclose the control unit is configured to determine at least one of the on/off pattern or the period based on a state of a transmission of a vehicle and a position of an obstacle sensed by a sensor.
Yagi et al. teaches the control unit [8] is configured to determine at least one of the on/off pattern or the period based on a state of a transmission of a vehicle and a position of an obstacle sensed by a sensor (see paragraph 34 and Figures 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Borchers to include the control unit is configured to determine at least one of the on/off pattern or the period based on a state of a transmission of a vehicle and a position of an obstacle sensed by a sensor as taught by Yagi et al. One would have been motivated to do so in order to provide illumination to allow a user to view an obstacle (see Yagi et al. Abstract).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Borchers (US 2010/0208322), as modified by Minamoto et al. (US 6,122,089), further in view of Uchida et al. (US 2018/0106455).
With regards to Claim 12, Borchers and Minamoto et al. disclose the light emitting module as discussed above with regards to Claim 1.
Borchers does not explicitly disclose the light source unit comprises a plurality of light sources.
Uchida et al. teaches the light source unit comprises a plurality of light sources [8a,8b,8c] (see paragraph 30 and Figure 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source unit of Borchers to include a plurality of light sources as taught by Uchida et al. One would have been motivated to do so in order to provide a desired light output pattern based off controlling the light sources individually (see Uchida et al. paragraph 48).

With regards to Claim 13, Borchers, Minamoto et al., and Uchida et al. disclose the light-emitting module as discussed above with regards to Claim 12.
Borchers does not explicitly disclose light sources of the plurality of light sources are disposed parallel to each other in a vertical direction, and light sources of the plurality of light sources have different angles of incidence from each other with respect to the reflection surface.
Uchida et al. teaches light sources of the plurality of light sources [8a,8b,8c] are disposed parallel to each other in a vertical direction (see paragraph 34 and Figure 2B; due to the disposed position of light sources [8a,8b,8c], the light emitting axes of each light source [8a,8b,8c] are substantially parallel to one another in a vertical direction), and light sources of the plurality of light sources have different angles of incidence from each other with respect to the reflection surface [13] (see paragraphs 30 and 34 and Figure 2B; due to the optics [9] and positioning of the light sources [8a,8b,8c], light from each light source [8a,8b,8c] will substantially have different angles of incidence on reflection surface [13]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source module of Borchers to include light sources of the plurality of light sources are disposed parallel to each other in a vertical direction, and light sources of the plurality of light sources have different angles of incidence from each other with respect to the reflection surface as taught by Uchida et al. One would have been motivated to do so in order to emit a light output shape that is substantially compact (see Uchida et al. paragraph 44).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Borchers (US 2010/0208322) in view of Minamoto et al. (US 6,122,089) and Yagi et al. (US 2009/0015388).
With regards to Claim 14, Borchers and Minamoto et al. disclose the at least one light-emitting module according to Claim 1.
Borchers and Minamoto et al. do not explicitly disclose a vehicle.
Yagi et al. teaches a vehicle comprising at least one light-emitting module (comprising the light-emitting module formed by at least reflection unit [9,10] and light source unit [7,5], see paragraphs 7, 26, and 27 and Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Borchers and Minamoto et al. to be included in a vehicle as taught by Yagi et al. One would have been motivated to do so in order to provide a vehicle lighting device utilizing the light-emitting module to accurately illuminate visible light to an object around the vehicle (see Yagi et al. paragraphs 7 and 28).

With regards to Claim 15, Borchers, Minamoto et al., and Yagi et al. disclose the vehicle as discussed above with regards to Claim 14.
Borchers does not disclose the at least one light-emitting module is disposed at a rear side of the vehicle so as to project light onto a road behind the vehicle.
Yagi et al. teaches the at least one light-emitting module is disposed at a rear side of the vehicle so as to project light (see paragraph 26).
Yagi et al. does not explicitly disclose projecting the light onto a road behind the vehicle. However, Yagi et al. does disclose the at least one light-emitting module is disposed at a proper position on the vehicle at a rear vehicle body (see Yagi et al. paragraph 26), the light-emitting module is intended to illuminate an object, obstacle about the vehicle (see Yagi et al. paragraphs 8 and 35). Therefore, one of ordinary skill in the art would be able to dispose the at least one light-emitting module at a rear side of the vehicle so as to project light onto a road behind the vehicle so as to illuminate an object or pedestrian located in such position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting module of Borchers, Minamoto et al., and Yagi et al. to include the at least one light-emitting module is disposed at a rear side of the vehicle so as to project light onto a road behind the vehicle. One would have been motivated to do so in order to illuminate an object, obstacle, or pedestrian in an application of the lighting module (see Yagi et al. paragraphs 8 and 35).

Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that the cited references, alone or in combination, fail to disclose each and every feature recited in the pending claims as amended, at least that the plurality of elastic members is disposed parallel to each other in a direction intersecting a direction of a magnetic flux generated by the first pole magnet and the second pole magnet, the plurality of elastic members extends vertically, and the plurality of elastic members does not overlaps with each other in the direction of the magnetic flux generated by the first pole magnet and the second pole magnet, the examiner directs the applicant to the above rejection of Claim 1.  Particularly, Borchers discloses a plurality of elastic members (comprising the members [413,414,423,424] disposed on a lower surface of the plate [130] (see Borchers paragraph 23 and Figures 1 and 4B), the plurality of elastic members [413,414,423,424] is disposed parallel to each other in a direction [490] intersecting a direction of a magnetic flux generated by the first pole magnet and the second pole magnet (see Borchers paragraphs 23 and 25 and Figures 1, 2, and 4B; the plurality of elastic members [413,414,423,424] are disposed to extend from a base member [411] or [421], which are substantially parallel to each other in the direction [490]), the plurality of elastic members [413,414,423,424] extends vertically (see Borchers paragraph 23 and Figures 1 and 4B; each elastic member [413,414,423,424] extends in a vertical direction from a base), and the plurality of elastic members [413,414,423,424] does not overlap with each other in the direction of the magnetic flux generated by the first pole magnet and the second pole magnet (see Borchers paragraph 25 and Figures 1 and 4B; the elastic members [413,414,423,424] are spatially interleaved to form a criss-cross pattern and therefore substantially do not overlap with each other in the direction of magnetic flux generated by the first pole magnet and second pole magnet).  Therefore, Borchers does disclose at least these limitations of amended Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875